Citation Nr: 1631213	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for vaginal discharge, also claimed as vaginal bleeding.

2.  Entitlement to an initial rating in excess of 10 percent for iron deficiency anemia.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for migraines, effective April 8, 2008.




REPRESENTATION

Appellant represented by:	Paul M. Goodson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 2000 to April 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Regional Office (RO) in Winston-Salem, North Carolina and an August 2013 decision of the RO in Columbia, South Carolina.  In the March 2010 decision, the RO granted service connection for iron deficient anemia and assigned a noncompensable rating, effective June 15, 2009.  That same decision denied service connection for vaginal discharge and an increased rating in excess of 10 percent for migraine headaches.  In February 2012, the RO notified the Veteran that a 10 percent rating was granted for iron deficient anemia and assigned the same effective date.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In August 2013, the RO granted service connection for PTSD and assigned a 30 percent rating, effective March 7, 2012.  

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.

At the May 2016 Board hearing, the Veteran testified to the increased worsening of symptoms for her service-connected migraine headaches, anemia, and PTSD.  The evidence of record also suggests an increased worsening of symptoms for these disabilities.  However, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).

As there is evidence indicating that the Veteran's conditions have worsened since her last VA examinations of record, the Board finds that the Veteran's claims should be remanded to provide her with updated examinations to accurately assess the current condition of these disabilities.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran also testified, and the record also shows, that her March 2010 VA examination was inadequate regarding her claim for vaginal discharge (and vaginal bleeding) as well as anemia due to the fact that she was pregnant at this time.  The VA examiner's opinion also relied on a lack of symptoms for these disabilities due to the Veteran's pregnancy during this period.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claim for vaginal discharge and vaginal bleeding.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) that any current vaginal discharge and/or vaginal bleeding had its onset in or is otherwise etiologically related to service or her service-connected anemia.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected anemia, migraine headaches, and PTSD.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected disabilities on her daily life.  

3.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




